Citation Nr: 1139503	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  11-16 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for basal cell carcinoma of the nose.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to December 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the New York, New York Regional Office (RO). The RO granted entitlement to service connection for basal cell carcinoma of the nose and assigned a 10 percent rating, effective December 2006.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2010). VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The Veteran was last afforded a VA examination for his service-connected nasal basal cell carcinoma in February 2009. The February 2009 examination report reflects that the Veteran was not seen and his claims file was not reviewed; the examiner made his findings based on photographs submitted by the Veteran. Subsequently, the Veteran submitted billing statements showing that he had dermatologic surgery for his basal cell carcinoma in November 2009. In July 2010 he reported on-going treatment for the basal cell carcinoma. As the Veteran was not physically evaluated in February 2009 and the evidence of record reflects changes in his condition, an examination is warranted to determine the current severity of the basal cell carcinoma on his nose. 

The last private treatment note of record from Bassett Healthcare is dated June 2008, but the Veteran has reported subsequent treatment from that health care facility for his basal cell carcinoma. The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims; VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. While this case is in remand status, the RO/AMC must provide the Veteran with an authorization form allowing VA to obtain the identified private treatment records. The RO/AMC also must obtain any outstanding VA treatment records (as the last VA treatment records within the claims file are dated January 2010).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records of medical treatment for his basal cell carcinoma from Bassett Healthcare physicians including Dr. Cuzzo and Dr. Landry. Gather any outstanding records of VA treatment (noting that the last VA treatment records within the claims file are dated January 2010) and associate them with the claims file. If any private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. Schedule the Veteran for a VA examination at an appropriate location to determine the current severity of his service-connected basal cell carcinoma of the nose. The following considerations will govern the examination:

a. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the severity of the basal cell carcinoma. The examination findings must specifically describe the location and size and of any lesion and state whether or not there is any visible or palpable tissue loss.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  

d. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

4. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim for an increased evaluation - consider the propriety of "staged" ratings based on any changes in the degree of severity. The Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



